829 F.2d 36Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ernest Lee MARTIN, Petitioner-Appellant,v.Raymond HAYES; Attorney General of the State of NorthCarolina; North Carolina ParoleCommission,Respondents-Appellees.
No. 87-6023
United States Court of Appeals, Fourth Circuit.
Submitted May 21, 1987.Decided September 2, 1987.

Ernest Lee Martin, appellant pro se.
Richard Norwood League, Office of the Attorney General, for Appellees.
Before WIDENER, CHAPMAN and WILKINS, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 would be without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Martin v. Hayes, C/A No. 86-534-HC (E.D.N.C., Feb. 4, 1987).


2
AFFIRMED.